Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Election/Restrictions
Applicant’s election without traverse of Group I and Species A2 in the reply filed on July 18th, 2022 is acknowledged.
However, elections of species were incomplete as applicant failed to elect species of linkage assemblies, species of balance arms and species of raked bracket. A follow-up call was made to Mr. Behnia on September 21st, 2022.
During a telephone conversation with Mr. Behnia a provisional election was made without traverse to prosecute the invention of Species B-2, C-2 and D-1. It was also noted and informed that the Species B-2 shown in figs. 7 and 9 depicts a link and a shock absorber, not a spring assembly and a shock absorber as previously stated.  Affirmation of this election must be made by applicant in replying to this Office action.  Based on the elected invention and species Claims 9-11, 13, 18 and 23-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 12, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (GB 2568742).
Regarding claim 1, Thompson ‘742 teaches (figures 1-9) a modular aircraft landing gear assembly, wherein the modular aircraft landing gear assembly (10) comprises:
a modular landing gear bracket (as shown in the figure below) extending from a hinge portion (as shown in the figure below) to a first mounting point (as shown in the figure below), the hinge portion being configured for mounting the bracket for rotation relative to a landing gear bay, the first mounting point being for receiving a ground load from one or more wheels Para 0035), in use,
the modular landing gear bracket including a second mounting point/rotational link (1e) at a fore location of the hinge portion and a third mounting point/rotational link (1f) at an aft location of the hinge portion, the bracket being configured so that the ground load received at the first mounting point is, in use, transferred into aircraft structure via the second mounting point and the third mounting point (Para 0035),
a lever/connector (154) having a first end which is rotatably mounted to the bracket at the first mounting point and a second end for receiving a first aircraft wheel (160) (Para 0054),
structure/connector (154) for receiving a second aircraft wheel (150) (Para 0054),
a linkage assembly/spring system (130), the linkage assembly in use transmitting at least some of the ground load via at least a shock absorber (Para 0039-0040, 0067),
wherein the modular landing gear bracket comprises redundant structure/spring elements (131’, 132’), which is surplus to a requirements for operation of the aircraft on which the aircraft landing gear assembly is to be used, the redundant structure comprising one or more of an additional mounting point and additional mass for transmitting loads (Para 0032, 0065-0067; spring elements are mounted on a mounting point and has a mass)).
	
    PNG
    media_image1.png
    317
    483
    media_image1.png
    Greyscale

Regarding claim 2, Thompson ‘742 teaches (figures 1-9) the modular aircraft landing gear assembly, wherein the modular landing gear assembly is configured for a two-wheel configuration, and wherein the redundant structure facilitates reconfiguring the modular aircraft landing gear assembly for use with more wheels (Para 0038).
Regarding claim 3, Thompson ‘742 teaches (figures 1-9) the modular aircraft landing gear assembly wherein
the structure for receiving a second aircraft wheel includes a second lever/connector (154), which has a first end which is rotatably mounted to the bracket and a second end for receiving the second aircraft wheel (150), and
wherein one of the first and second levers is positioned behind the other in the fore-aft direction (clearly seen in figure 1).
Regarding claim 8, Thompson ‘742 teaches (figures 1-9) the modular aircraft landing gear assembly further including a first shock absorber which transmits loads from the first lever (Para 0067).
Regarding claim 12, Thompson ‘742 teaches (figures 1-9) the modular aircraft landing gear assembly wherein the linkage assembly comprises a loading point (120) which is movable relative to the hinge portion of the bracket, the loading point in use receiving ground load from the first lever (Para 0037).
Regarding claim 14, Thompson ‘742 teaches (figures 1-9) the modular aircraft landing gear assembly wherein,
the linkage assembly is pivotally mounted via a fourth mounting point of the bracket , and 
the modular landing gear bracket includes a fifth mounting point for the mounting of a further linkage assembly, to be positioned either fore or aft of the linkage assembly pivotally mounted via the fourth mounting point (clearly shown in figure above).
Regarding claim 20, Thompson ‘742 teaches an aircraft landing gear assembly comprising:
a modular landing gear bracket extending from a hinge portion to a first mounting point, the hinge portion being configured for mounting the bracket for rotation relative to a landing gear bay, and the first mounting point being for receiving a ground load from one or more wheels, in use,
the bracket including a second mounting point at a fore location of the hinge portion and a third mounting point at an aft location of the hinge portion, the bracket being configured so that the ground load received at the first mounting point is, in use, transferred into aircraft structure via the second mounting point and the third mounting point,
a first lever having a first end which is rotatably mounted to the bracket at the first mounting point and a second end, positioned forward of the first end, for receiving a first aircraft wheel, and
a second lever having a first end which is rotatably mounted to the bracket at the first mounting point and a second end, positioned rearward of the first end, for receiving a second aircraft wheel. 
(Claim 20 is similar in scope to Claims 1 and 3; therefore, Claim 20 is rejected under same rationale as claims 1 and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (GB 2568742) as applied to claim 3 above, and further in view of Genty De La Sagne et al. (US 2010/0237188).
Regarding claim 4, Thompson ‘742 teaches (figures 1-9) the modular aircraft landing gear assembly wherein the aircraft wheel of one of the first and second levers is configured to receive the second aircraft wheel so that it is positioned in-line with the first wheel (clearly seen in figures 1-9) but it is silent about
the aircraft wheel of one of the first and second levers is, in use with the aircraft on the ground, located to one side in an outboard direction of the mid-plane of the bracket.
Genty De La Sagne et al. ‘188 teaches (figures 1-3) the undercarriage (12) with wheels (20s) positioned in-line and located in an outboard direction of the mid-plane of the leg (14) (clearly seen in figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have  modified Thompson ‘742 to incorporate the teachings of Genty De La Sagne et al. ‘188 to configure the modular aircraft landing gear assembly as claimed. One of ordinary skill in art would recognize that doing so would give easy access to wheels and its components.
Claim(s) 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (GB 2568742).
Regarding claim 5, Thompson ‘742 teaches (figures 1-9) the modular aircraft landing gear assembly wherein
the redundant structure of the bracket is provided to enable the bracket to carry three/plural wheels (Para 0038) but it is silent about
two wheels being arranged in a diablo configuration and one being arranged either forward of or behind the two wheels.
However, Thompson ‘742 teaches (figure 9) two wheels arranged in diablo configuration (clearly seen in figure 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson ‘742 to incorporate two wheels being arranged in a diablo configuration and one being arranged either forward of or behind the two wheels. One of ordinary skill in art would recognize that doing so would enhance stability of the aircraft.
Regarding claim 21, Thompson ‘742 teaches (figures 1-9) the aircraft landing gear assembly wherein one of the first lever and the second lever is configured to carry a single wheel (clearly seen in figures 1-2) but it is silent about one of the first lever and the second lever configured to carry two wheels in a diablo configuration.
However, Thompson ‘742 teaches (figure 9) two wheels arranged in diablo configuration (clearly seen in figure 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson ‘742 to incorporate one of the first lever and the second lever configured to carry two wheels in a diablo configuration. One of ordinary skill in art would recognize that doing so would enhance stability of the aircraft.
Claim(s) 6-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (GB 2568742) as applied to claims 1 and 20 above respectively, and further in view of Eldred (US 2,579,180).
Regarding claims 6-7, Thompson ‘742 teaches (figures 1-9) the modular aircraft landing gear assembly according to claim 1, but it is silent about the modular aircraft landing gear assembly further including a balance arm rotatably mounted on the bracket via a middle pivot point, the arm having a fore end pivot point connected to the first lever via one or more link members which transmit loads received from the first lever, the arm having an aft end pivot point connected to the second lever via one or more link members which transmit loads received from the second lever,
wherein the middle pivot point of the balance arm is offset from the position midway between the fore end pivot point and the aft end pivot point.
However, Eldred ‘180 teaches (figures 1-7) main landing gear assembly (14) comprising a landing gear strut (16), two sets of dual wheel assembles (25, 26), the axle arrangement (27), and the equalizer assembly (37) wherein the equalizer assembly consists of the unequal spacing of the points of connection to the landing gear strut (16) of the rocker arms/balance arm (38) wherein interconnection between the equalizer assembly and the axle arrangement is provided through an elongated rigid fixed link member (51) and a conventional oleo shock strut (52) (Col. 2 Lines 42-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson ‘742 to incorporate the teachings of Eldred ‘180 to configure the modular aircraft landing gear assembly further including a balance arm rotatably mounted on the bracket via a middle pivot point, the arm having a fore end pivot point connected to the first lever via one or more link members which transmit loads received from the first lever, the arm having an aft end pivot point connected to the second lever via one or more link members which transmit loads received from the second lever, and wherein the middle pivot point of the balance arm is offset from the position midway between the fore end pivot point and the aft end pivot point. One of ordinary skill in art would recognize that doing so would maintain desired related positions of wheel assemblies in tandem and effectively distribute loads.
Regarding claim 22, Thompson ‘742 teaches (figures 1-9) the aircraft landing gear assembly according to claim 20 but it is silent about a balance arm rotatably mounted on the bracket via a middle pivot point, the arm having a fore end pivot point connected to the first lever via one or more link members which transmit loads received from the first lever, the arm having an aft end pivot point connected to the second lever via one or more link members which transmit loads received from the second lever, and 
the middle pivot point of the balance arm being offset from the position midway between the fore end pivot point and the aft end pivot point.
However, Eldred ‘180 teaches (figures 1-7) main landing gear assembly (14) comprising a landing gear strut (16), two sets of dual wheel assembles (25, 26), the axle arrangement (27), and the equalizer assembly (37) wherein the equalizer assembly consists of the unequal spacing of the points of connection to the landing gear strut (16) of the rocker arms/balance arm (38) wherein interconnection between the equalizer assembly and the axle arrangement is provided through an elongated rigid fixed link member (51) and a conventional oleo shock strut (52) (Col. 2 Lines 42-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson ‘742 to incorporate the teachings of Eldred ‘180 to configure the aircraft landing gear assembly further comprising balance arm rotatably mounted on the bracket via a middle pivot point, the arm having a fore end pivot point connected to the first lever via one or more link members which transmit loads received from the first lever, the arm having an aft end pivot point connected to the second lever via one or more link members which transmit loads received from the second lever, and the middle pivot point of the balance arm being offset from the position midway between the fore end pivot point and the aft end pivot point. One of ordinary skill in art would recognize that doing so would maintain desired related positions of wheel assemblies in tandem and effectively distribute loads.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (GB 2568742) as applied to claim 20 above, and further in view of Genty De La Sagne et al. (US 2010/0237188).
Regarding claim 27, Thompson ‘742 teaches (figures 1-9) the aircraft landing gear assembly wherein the first and second wheels being in a position in-line with the first wheel (clearly seen in figures 1-9) but it is silent about
one of the first and second wheels being in a position located to one side in an outboard direction of the mid-plane of the bracket.
Genty De La Sagne et al. ‘188 teaches (figures 1-3) the undercarriage (12) with wheels (20s) positioned in-line and located in an outboard direction of the mid-plane of the leg (14) (clearly seen in figures 1-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have  modified Thompson ‘742 to incorporate the teachings of Genty De La Sagne et al. ‘188 to configure the aircraft landing gear assembly as claimed. One of ordinary skill in art would recognize that doing so would give easy access to wheels and its components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647